Case: 22-40084       Document: 00516503017           Page: 1      Date Filed: 10/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                                    United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                                                             October 11, 2022
                                    No. 22-40084
                                                                              Lyle W. Cayce
                                  Summary Calendar                                 Clerk


   United States of America,

                                                                  Plaintiff—Appellee,

                                          versus

   Rodrigo Vidal Castillo-Jimenez,

                                                              Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 1:21-CR-928-1


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*

          The Federal Public Defender appointed to represent Rodrigo
   Castillo-Jimenez has moved to withdraw and has filed a brief per Anders v.
   California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
   Cir. 2011). Castillo-Jimenez has not filed a response. We have reviewed


          *
             Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited circum-
   stances set forth in 5th Circuit Rule 47.5.4.
Case: 22-40084     Document: 00516503017          Page: 2   Date Filed: 10/11/2022




                                   No. 22-40084


   counsel’s brief and relevant portions of the record.
          We concur with counsel’s assessment that the appeal presents no non-
   frivolous issue for appellate review. Accordingly, the motion to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the appeal is DISMISSED. See 5th Cir. R. 42.2.




                                         2